55 N.J. 531 (1970)
263 A.2d 785
VINCENTE TIBBS, PLAINTIFF-RESPONDENT,
v.
HENRY BOEMI, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued April 6, 1970.
Decided April 15, 1970.
Mr. Bernard Chazen argued the cause for appellant.
Mr. Richard A. Kurland argued the cause for respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the majority opinion of Judge Kolovsky in the Appellate Division.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  NONE.